Citation Nr: 1219285	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation and assigned a 10 percent evaluation to this disability, effective from July 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action on her part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  Specifically, in the May 2012 Appellant's Brief, the Veteran's representative asserted that the claim should be remanded for the Veteran to undergo a stress test performed by a cardiologist.  He noted that the December 2008 VA examiner indicated the Veteran experiences sharp chest pain or pressure occurring one to three times per day and more often when she is under stress.  Therefore, the Veteran, through her representative, asserts "that the evidence in the file warrants her being given a stress test.  

To this end, the Board observes that 38 C.F.R. § 4.100(b) specifies that METs (metabolic equivalent) testing is required in all cases except:  (1) when there is a medical contraindication."  See Note (2) of 38 C.F.R. § 4.104 [Schedule of ratings-cardiovascular system explains that, "[w]hen the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used."

The Board has reviewed the December 2008 VA examination and the clarifying May 2009 addendum and notes the VA examiner's statement that the Veteran's "hip condition precludes a maximal stress test."  The examiner then went on to estimate that "the Veteran could achieve 8 METs of activity before having exertional symptoms due to deconditioning."  The examiner explained her rationale with regard to this estimate in the May 2009 addendum.

Although the VA examiner specifically indicated that the Veteran's hip condition did not allow for maximal stress testing, the Veteran has nevertheless repeatedly asserted that exercise stress testing should be conducted.  See, e.g., the Appellant's Brief dated May 2012 & the VA Form 9 dated April 2009.  In addition, the Veteran, through her representative, argues that the record does not adequately reveal the current state of her disability because the most recent examination was performed over three years ago.  See the Appellant's Brief dated May 2012.  Accordingly, in consideration of the Veteran's assertions of inadequacy in the December 2008 VA examination as well as her contentions that the current state of her service-connected disability is not of record, the Board finds that a contemporaneous VA examination should be afforded the Veteran.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is required.

The Board further notes that the most recent treatment records currently associated with the claims file are private treatment records dated in March 2008.  In this regard, the December 2008 VA examiner indicated the Veteran has not received regular health care at the VA.  Therefore, on remand, an attempt should be made to obtain all outstanding treatment records pertinent to her service-connected cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation dated since March 2008.
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation since March 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.

2. Then, schedule the Veteran for a VA cardiovascular examination (by an appropriately-qualified physician other than the one who conducted the December 2008 VA evaluation) to determine the nature and extent of her service-connected cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.  

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  The examiner should describe the current status of the Veteran's cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation to include a description of all functional incapacity related to the disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a) If a laboratory determination of METs by exercise
testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) The examiner should discuss the presence or absence of any cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-rays; the presence or absence any left ventricular dysfunction-including an ejection fraction; the number of any episodes of acute congestive heart failure in the past year; and whether the Veteran has chronic congestive heart failure.

(c) The examiner should describe the number of any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that the Veteran experienced in the past year, as documented by an electrocardiogram or Holter monitor.

(d) The examiner is also requested to comment upon the impact of the Veteran's cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation upon her ability to maintain gainful employment.

A full and complete rationale for all opinions, including the METs level, is required.  The examiner must specify what level of activity warrants the assignment of the estimated METs level.

3. Following completion of the foregoing, review the claims file and ensure that all of the requested development has been conducted and completed.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. Then, readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected cardiac ablation for supraventricular tachycardia with atrioseptal defect and tricuspid regurgitation.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

